Title: From Thomas Jefferson to Margaret Bayard Smith, 19 October 1807
From: Jefferson, Thomas
To: Smith, Margaret Bayard


                        
                            Oct. 19. 07.
                        
                        Th Jefferson returns to mrs Smith the two little volumes of poems with the thanks of the family of
                            Monticello for the communication of them he is also charged with an apology for the writing of the pages of Dr Drake &
                            his patient which one of the little ones was required by her Mama to get by heart as an useful lesson for her he salutes
                            mrs Smith with friendship & respect.
                    